Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-14-2006

Amjad v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3709




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Amjad v. Atty Gen USA" (2006). 2006 Decisions. Paper 1588.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1588


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                 Nos. 04-3709, 04-4647


                         RAFIQ AMJAD and ASTER AMJAD,
                                                Petitioners
                                        v.

                    ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent


                            Petition for Review of the Order
                          of the Board of Immigration Appeals
                              (A95 467 602, A95 467 603)


                                Argued October 24, 2005

                      Before: SLOVITER, FISHER, Circuit Judges,
                           and THOMPSON, District Judge *




                ORDER AMENDING NOT PRECEDENTIAL OPINION

              Upon consideration of the petition for panel rehearing, the Court has

decided to amend the not precedential opinion filed November 29, 2005 in the following

respect:




*      Hon. Anne E. Thompson, United States District Judge for the District of New
       Jersey, sitting by designation.
               Page 9, line 11 - delete the sentence beginning “Rather than decide this case

on the Amjads’ knowledge . . .” and substitute “After careful consideration of the record,

we cannot conclude that the IJ’s adverse credibility determination lacks substantial

evidence support. Moreover, we note that there is a striking deficiency in petitioners’

case – the lack of evidence that the Pakistani government was responsible for the

incidents on which they base their claim of persecution.” Continue with the sentence

“We repeat that portion . . . .”

                                           By the Court,




                                           /s/ Dolores K. Sloviter
                                           Circuit Judge


Dated: February 14, 2006




                                              2